Citation Nr: 9907567	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a medial meniscus tear.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1975 to July 1994.


This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which service connection was granted for a medial meniscus 
tear of the right knee, evaluated as 10 percent disabling, 
effective in August 1994.  

The Board remanded the case in May 1998 for further 
development.  The case is now ready for appellate review.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
subjective complaints of pain and mild subpatellar 
crepitation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a medial meniscus tear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5258 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he was seen 
in October 1993 with complaints of a swollen and painful 
right knee joint secondary to kneeling on gravel.  A magnetic 
resonance imaging scan of the right knee revealed a complex 
tear involving the medial meniscus posterior horn.  The 
veteran's February 1994 separation examination noted right 
knee, medial joint line tenderness, positive McMurray's test, 
and history of medial lateral ligament damage.  

The veteran was accorded a VA orthopedic examination in 
October 1994.  At that time, he complained of swelling and 
stiffness with activities.  The veteran also reported pain  
with kneeling and that he was not able to kneel on his right 
knee.  He reported that he used Indocin to control his 
discomfort and inflammation during flare-ups.  On 
examination, the veteran was unable to hyperextend the right 
knee while standing and experienced pain attempting to do so.  
He also experienced pain in the center of the knee with 
standing and rotational activity of the right knee.  The 
medial lateral collateral ligaments were intact.

There was no evidence of anterior or posterior cruciate 
ligament damage.  The anterior drawer sign and Lachman's 
signs were negative.  There was subpatellar crepitus and pain 
with motion of the patella.  Flexion of the knee and inward 
rotation caused pain behind the femoral condyle deep in the 
tibial plateau.  He was able to hyperextend his left knee, 
but could only extend his right knee between 85 and 90 
degrees.  He was able to flex his knees up toward his chest 
and outward.  X-ray study of the right knee was normal.  The 
diagnoses were extensive tear of the posterior horn of the 
medial meniscus and subpatellar chondromalacia.  

The veteran was accorded a VA examination in September 1998.  
At that time, he complained of medial right knee pain 
aggravated by squatting and cold weather.  The veteran 
reported that he occasionally wore a neoprene knee brace.  On 
examination, there was full range of motion of the right 
knee.  Flexion was to 130 degrees and extension was neutral.  
There was no remark of "pain" during the range of motion 
movements.  Straight leg raising test was negative.  Reflexes 
were 2/5 and equal.  There was no atrophy of the thigh or the 
calf.  The collateral and cruciate ligaments were intact.  
There was no effusion.  There was very mild subpatellar 
crepitation on the right.  The McMurray and Lachman's tests 
were negative.  X-rays of the right knee were within normal 
limits.  The diagnosis was likely history of medial meniscus, 
right knee.  In response to the March 1998 Board remand, the 
examiner reported that the veteran's right knee disability 
did not interfere with average employment in a civilian 
occupation.  The veteran's pain was not visibly manifested on 
movement of the joints.  There were no objective 
manifestations that would demonstrate disuse or functional 
impairment.  In sum, there was no evidence of any other 
medical problem that would impact the functional capacity 
effected by the service-connected disability.

Analysis

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 96-947 (U.S. Vet. App. Jan. 20, 
1999).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 
(1998), and they are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (1998).

The provisions of 38 C.F.R. § 4.45, provide as follows:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle 
injury, disease or injury of 
peripheral nerves, divided or 
lengthened tendons, etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance 
of locomotion, interference with 
sitting, standing and weight-bearing 
are related considerations.

The evaluation assigned for a service-connected disability is 
established by comparing the findings with the criteria in 
the VA's Schedule for Rating Disabilities (Schedule). 38 
C.F.R., Part 4.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Under 38 C.F.R. § 
4.31 (1998), it is provided that where the Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.

Where the issue is entitlement to a higher initial rating, VA 
is required to consider the applicability of "staged 
ratings."  That is, the Board must consider whether there 
was any period subsequent to the effective date of the grant 
of service connection when the veteran would have been 
entitled to an evaluation in excess of that assigned by the 
RO.  Fenderson.

The Board notes that the RO initially evaluated the veteran's 
right knee disability under Diagnostic Code 5257.  Under that 
diagnostic code a minimum 10 percent rating is assigned for 
impairment of a knee with frequent subluxation or instability 
which is slight.  A 20 percent rating is warranted when the 
impairment is moderate.  The maximum rating of 30 percent is 
assigned when the impairment is severe.  No subluxation or 
instability of either knee has been reported.  Since 
evaluation under Diagnostic Code 5257, is not based on 
limitation of motion, the provisions of §§ 4.40 & 4.45 are 
not applicable.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In the supplemental statement of the case issued in December 
1998, the RO determined that the veteran's right knee 
disability would more appropriately be evaluated under 
Diagnostic Code 5258, dislocated cartilage.  That diagnostic 
code provides for evaluations based on dislocation of the 
semilunar cartilage and frequent episodes of locking, pain, 
and effusion into the joint.  However, the veteran does not 
contend nor does the evidence show episodes of locking, pain, 
and effusion in the right knee.  The veteran's right knee is 
also asymptomatic for dislocated cartilage.  

Diagnostic Code 5260 provides a noncompensable rating when 
flexion of a leg is limited to 60 degrees.  A 10 percent 
rating is assigned when flexion is limited to 45 degrees.  A 
20 percent rating is for assignment when flexion is limited 
to 30 degrees.  A 30 percent rating is for assignment when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.

In the alternative, a knee disability may also be rated in 
accordance with limitation of extension of a leg. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Under this code, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees, while a 10 percent rating is for assignment 
when extension is limited to 10 degrees.  A 20 percent rating 
is assigned when extension is limited to 15 degrees.  A 30 
percent evaluation is provided when extension is limited to 
20 degrees.  A 40 percent rating is provided when extension 
is limited to 30 degrees.  The maximum rating of 50 percent 
is for assignment when extension is limited to 45 degrees.

As has been indicated above, the veteran there has been no 
period since the grant of service connection when the veteran 
has been shown to have a compensable level of limitation of 
motion in the right knee under Diagnostic Codes 5260 or 5261.  
There has also been no period when he was found to have 
instability or subluxation so as to warrant separate 
evaluations for limitation of motion and instability under 
the appropriate diagnostic codes. VAOPGCPREC 9-98 (1998); 
VAOPGCPREC 23-97 (1997).

None of the factors listed in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 have been demonstrated in this case.  The September 1998 
examiner reported that there was no objective manifestation 
that would demonstrate disuse or functional impairment.  

On the October 1994 examination, the veteran did complain of 
swelling and stiffness on activity.  These symptoms were not 
reported on the examination.  The examiner who performed the 
October 1994 examination did report that the veteran had 
crepitus and pain on movement of the patella.  However, given 
the noncompensable level of limitation of motion, the 
veteran's functional impairment would be adequately 
compensated by the 10 percent evaluation.  The Board notes 
that the examiner did not report any additional limitation of 
motion due to functional impairment.  See DeLuca v. Brown, 8 
Vet. App. 202 (1998).

As the foregoing discussion should make clear there was no 
period since the effective date of the grant of service-
connection, when the veteran's right knee disability 
warranted more than a 10 percent evaluation.

Accordingly, the Board finds that the clear weight of the 
evidence is against an evaluation in excess of 10 percent for 
the right knee disability.


ORDER

An evaluation in excess of 10 percent for residuals of a 
medial meniscus tear is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


